SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to vacate the Court of Appeals for Veterans Claims’ decisions in Johnson v. Principi, 01-1670 (December 24, 2002), Moore v. Principi, 01-1358 (January 16, 2003), Powell v. Principi, 01-1726 (March 19, 2002), Livesay v. Principi, 02-731 (June 18, 2003), and have these cases remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004).* The Secretary states that the appellees oppose.
To the extent the Secretary requests remand for consideration of additional issues not related to Conway, the court makes no ruling. These issues may be raised before the Court of Appeals for Veterans Claims on remand.
Upon consideration thereof,
IT IS ORDERED THAT:
The Secretary’s motions to vacate and remand are granted.

 Before filing the motion to vacate and remand, the Secretary sought continuances of the stays in the above captioned appeals. The motions to continue the stays are granted.